Deaderick, J.,
delivered the opinion of the court.
Keizer & Go. obtained a judgment before a justice of the peace for Madison county, for the conversion of cotton, against W. B. Hall and J. D. Mason, who were partners, trading under the firm name of W. B. Hall & Co. They appealed to the circuit court, and I. H. Harper became their surety upon their appeal bond. Before the tidal of the cause, Hall died, and the cause was revived by consent against M. E. Cooper, his executrix.
A verdict was rendered by a jury against defendants for the value of the two bales of cotton, upon which the court pronounced judgment against the defendants in the suit, and also against Harper, their surety in the appeal bond, for the value of the cotton as ascertained by the verdict of the jury, and for the costs of the cause. Hpon this judgment execution was issued, and upon petition of Harper, was superseded. Before the motion to quash the execution was disposed of, the plaintiffs had another execution issued, which was also, on Harper’s petition, superseded. But upon motion by plaintiffs, the petitions filed by him were dismissed.
The cause is brought here by writ of error.
The judgment against Harper for the value of the cotton converted, was clearly erroneous, as in such cases the surety for appeal is liable only for costs and damages, and the issuance of the execution against him for such value, founded upon the erroneous judgment, was likewise erroneous. And the judgment will accordingly be reversed so far as it is rendered against Harper for more than the costs and damages; such costs only to be adjudged against him as had accrued at the time of the rendering of the verdict by the jury, and such as may be incident to the execution of the judgment so modified.
The other costs in the court below and the costs of this ■court will be paid by the plaintiffs, Keizer & Co.